FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOHN COBB,                                       No. 10-56646

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00188-JAH-
                                                 WMC
  v.

J REYES; et al.,                                 MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       John Cobb appeals pro se from the district court’s judgment dismissing his

42 U.S.C. § 1983 action alleging various state and federal claims against police

officers, prosecutors, public defenders, and judges. We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

comply with an order to amend the complaint, McHenry v. Renne, 84 F.3d 1172,

1177 (9th Cir. 1996), and we affirm.

      The district court properly dismissed Cobb’s action with prejudice after he

failed to comply with the court’s order to amend his second amended complaint so

as to plainly and clearly allege claims arising from his alleged wrongful arrest,

prosecution, and conviction over a period of three decades. See Fed. R. Civ. P.

8(a)(2) (to state a claim for relief, pleading must contain a short and plain

statement of the claim showing that the pleader is entitled to relief); McHenry, 84

F.3d at 1178-79 (court may dismiss an action for noncompliance with Rule 8 after

considering less drastic alternatives if it cannot determine who is being sued, for

what relief, and on what theory); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-63 (9th

Cir. 1992) (setting forth factors to consider before dismissing for failure to comply

with order to amend).

      Cobb’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                    10-56646